      Case 2:18-cv-00341 Document 8 Filed in TXSD on 11/29/18 Page 1 of 3



                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

ARANSAS PRINCESS CONDOMINIUM §
ASSOCIATION, INC.,           §
                             §
          Plaintiffs         §
v.                           §                          Case No. 2:18-cv-00341
                             §                          (Removed from the County Court at
LANDMARK AMERICAN INSURANCE  §                          Law #4 Nueces County, Texas)
COMPANY,                     §
                             §                          JURY DEMANDED
          Defendant.         §
                             §


        NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL

       NOW COMES Defendant, Landmark American Insurance Company, and notifies the

Court and all parties that it has retained Justin K. Ratley of the law firm of   WINSTEAD PC   as

additional counsel of record, and further notifies the Court and all parties that Jay W. Brown of

the law firm of WINSTEAD PC will be acting as lead counsel in this case.

       The Court and all parties are hereby requested to send copies of all pleadings, notices and

correspondence in this cause to Jay W. Brown, Bruce R. Wilkin and Justin K. Ratley at the

following addresses:



                                          Jay W. Brown
                                          WINSTEAD PC
                                 600 Travis Street, Suite 5200
                                     Houston, Texas 77002
                                   Telephone: 713.650-2706
                                   Facsimile: 713.650-2400
                              E-mail: jbrown@winstead.com
Case 2:18-cv-00341 Document 8 Filed in TXSD on 11/29/18 Page 2 of 3




                            Bruce R. Wilkin
                             WINSTEAD PC
                     600 Travis Street, Suite 5200
                        Houston, Texas 77002
                       Telephone: 713.650-2689
                       Facsimile: 713.650-2400
                    E-mail: bwilkin@winstead.com

                            Justin K. Ratley
                             WINSTEAD PC
                      600 Travis Street, Suite 5200
                         Houston, Texas 77002
                       Telephone: 713.650-2688
                        Facsimile: 713.650-2400
                     E-mail: jratley@winstead.com


                                    Respectfully submitted,


                                     /s/ Bruce R. Wilkin
                                    Jay W. Brown – Attorney-in-Charge
                                    Texas Bar No. 03138830
                                    jbrown@winstead.com
                                    Bruce R. Wilkin
                                    Texas Bar No. 24053549
                                    bwilkin@winstead.com
                                    Justin K. Ratley
                                    Texas Bar No. 24093011
                                    jratley@winstead.com
                                    WINSTEAD PC
                                    600 Travis Street, Suite 5200
                                    Houston, Texas 77002
                                    Telephone: 713.650.8400
                                    Facsimile: 713.650.2400

                                    ATTORNEYS FOR DEFENDANT LANDMARK
                                    AMERICAN INSURANCE COMPANY




                                   2
      Case 2:18-cv-00341 Document 8 Filed in TXSD on 11/29/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically with the Clerk of
Court using the CM/ECF system on November 29, 2018. Notice of this filing will be sent to
opposing counsel by operation for the Court’s electronic filing system and e-mail:

       William J. Chriss                                     Via Electronic Service and E-mail
       THE SNAPKA LAW FIRM
       606 N. Carancahua, Suite 1511
       Corpus Christi, Texas 78403
       E-mail: wjchrisspc@gmail.com

                                                       /s/ Bruce R. Wilkin
                                                       Bruce R. Wilkin




                                              3
4838-4472-6913v.1
